IN THE COURT OF APPEALS OF TENNESSEE
                     MIDDLE SECTION AT NASHVILLE


MATTHEW SEFFERNICK,                            )                               FILED
                                               )
       Plaintiff/Appellant,                    )                               January 15, 1997
                                               )      Davidson Circuit
                                               )      No. 93C-1800            Cecil W. Crowson
VS.                                            )                             Appellate Court Clerk
                                               )      Appeal No.
                                               )      01-A-01-9606-CV-00282
SAINT THOMAS HOSPITAL AND                      )
BARRY E. YARBROUGH, M.D.,                      )
                                               )
Defendants/Appellees.                          )


                      OPINION ON PETITION TO REHEAR


       The appellees, St. Thomas Hospital and Barry Yarbrough, M.D., have filed a respectful

petition on four grounds.



       Appellees insist first that the opinion of this Court conflicts with unpublished opinion of

a Workers Compensation Panel of the Supreme Court which bears the following notice:

               Notice: This opinion is designated as not for publication
               and may not be cited except as provided by Tenn. S.Ct. Rule 4.


       The cited opinion does not state whether the excerpt of a deposition was authenticated

by certificate or otherwise, or whether the deposition had ever been filed with the Trial Clerk.



       In the present case, the unauthenticated excerpt was not filed, but was apparently attached

to a “Notice of Filing” which does not qualify it for consideration by this Court.



       Appellees next complain that this Court misapprehends the requirements of T.R.C.P.

Rule 30.03 and 56.05, neither of which authorizes or requires the consideration of

unauthenticated evidence attached to a pleading.



       Appellees next complain that this Court acted upon its own motion in refusing to

consider unauthenticated evidence, but cite no authority requiring this Court to consider evidence

which it deems inappropriate for consideration.
       Finally, appellees insist that the opinion of this Court is “at odds with” Rule 6 of the

Rules of this Court which deals with procedural errors of a trial court and not determination of

the competence of evidence presented to this Court for review.



       The petition to rehear is respectfully denied.



       ENTER __________________



                                              ____________________________________
                                              HENRY F. TODD
                                              PRESIDING JUDGE, MIDDLE SECTION



                                              ____________________________________
                                              SAMUEL L. LEWIS, JUDGE



                                              ____________________________________
                                              BEN H. CANTRELL, JUDGE